Citation Nr: 0612737	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his ex-spouse




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The RO granted service connection for PTSD and 
assigned an initial 50 percent rating.  The veteran timely 
disagreed with the initial 50 percent rating assigned for the 
service-connected PTSD.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 2000.  Then, in December 2003, 
the veteran testified at a subsequent personal hearing via a 
video conference before the undersigned Veterans Law Judge 
sitting in Washington, DC.  Transcripts of his testimony have 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his service-connected PTSD is more 
severe than is represented by the 50 percent rating initially 
assigned.  

At the veteran's personal hearing in December 2003, the 
veteran testified that his PTSD was getting worse.  The last 
VA examination of record is from October 2002, more than 
three years ago.  The veteran testified that the October 2002 
VA examination was incomplete and did not accurately portray 
the veteran's overall disability picture.

Furthermore, numerous VA treatment records have been added to 
the claims file since the October 2002 VA examination.  A 
review of these records shows that the veteran has been 
attending group and individual therapy on a fairly regular 
basis, with Global Assessment of Functioning (GAF) scores 
ranging from 45-55.  The records also note that the veteran 
is, at times, suicidal, and received in-patient care in 
December 2004 for his PTSD.  

In light of the foregoing, the Board finds there is a 
possibility that the October 2002 VA examiner's examination 
and diagnosis does not accurately reflect the current nature, 
extent and severity of the veteran's service-connected 
disability.  The Board finds that a thorough and 
contemporaneous medical examination, that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one, should be accomplished.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Furthermore, the Board notes that the RO has not satisfied 
its obligation to the veteran with regard to the duties to 
notify and assist the veteran through the claims process.  
Specifically, as required by 38 U.S.C.A. § 5103(a), prior to 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to the claim on appeal, the veteran has never 
been provided with a duty-to-assist letter with notice of the 
above elements as it pertains to his claim for service 
connection for PTSD.  The Board is mindful that because 
service connection for PTSD was ultimately granted, the lack 
of proper notice amounts to harmless error with regard to the 
issue of service connection.  Nevertheless, the downstream 
issues of effective date and initial rating must now be 
addressed because the veteran is now appealing the initial 
rating assigned to the service-connected PTSD.  As such, the 
RO/AMC must now provide the veteran with proper notice, and 
assist the veteran in the development of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Then the veteran should be afforded a 
VA psychiatric examination to determine 
the current nature and extent of the 
veteran's service-connected PTSD.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment 
and to assign a GAF score.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims file.

3.  The RO/AMC should readjudicate the 
veteran's claim for entitlement to an 
initial rating in excess of 50 percent 
for the service-connected PTSD.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





